Title: To Alexander Hamilton from George Washington, [24 December 1794]
From: Washington, George
To: Hamilton, Alexander


[Philadelphia, December 24, 1794]
For carrying into execution the provisions of the Act of the 18 day of this present month, whereby the President of the Ud. States is authorised & empowered to borrow a certain sum of money on the credit of the United States.
I do hereby authorize you the said Secretary of the Treasury, in the name and on the credit of the said United States, to borrow of the Bank of the United States, or of any other body or bodies politic, person or persons whomsoever, a sum not exceeding Two Millions of Dollars, at an interest not exceeding five per centem per annum, and to enter into such agreements for the reimbursement thereof as shall be needful & proper, hereby promising to ratify whatever you shall lawfully do in the premises.
In testimony whereof I have hereunto subscribed my hand at the City of Philadelphia the 24 day of december in the year 1794.
Go. Washington
